Name: Decision of the EEA Joint Committee No 69/1999 of 2Ã June 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: economic policy;  information and information processing;  public finance and budget policy;  European construction
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(24)Decision of the EEA Joint Committee No 69/1999 of 2 June 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 284 , 09/11/2000 P. 0055 - 0056Decision of the EEA Joint CommitteeNo 69/1999of 2 June 1999amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 27/1999 of the EEA Joint Committee of 26 February 1999(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a multiannual Community programme to stimulate the establishment of the information society in Europe (information society), pursuant to Council Decision 98/253/EC(2).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 1999,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in Article 2(5) of Protocol 31 to the Agreement:"- 398 D 0253: Council Decision 98/253/EC of 30 March 1998 adopting a multiannual Community programme to stimulate the establishment of the information society in Europe (information society) (OJ L 107, 7.4.1998, p. 10)."Article 2This Decision shall enter into force on 3 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.It shall apply from 1 January 1999.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 2 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 148, 22.6.2000, p. 54.(2) OJ L 107, 7.4.1998, p. 10.